Memorandum Opinion
This is a petition for a writ of habeas corpus by the plaintiff. He alleges that he was denied his constitutional right to counsel at the probable cause hearing and at the arraignment prior to his trial and conviction on December 23, 1974, for aggravated assault. After a hearing on the petition, the Court (Batchelder, J.) denied it upon the grounds that the plaintiff’s rights were not prejudiced by his failure to have counsel appointed for him at the probable cause hearing and at the arraignment. The plaintiff excepted.
A careful examination of the record, including the transcript and exhibits, discloses ample evidence to support the trial court’s ruling that the error, if any, was harmless; therefore, his conclusion should be sustained. Coleman v. Alabama, 399 U.S. 1, 10, 11 (1970).
The order is

Petition denied.